IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DAVID R. MCGINLEY,                           : No. 169 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2019, the Application for Leave to File Original

Process is GRANTED and the “Application for Judicial Review and Extraordinary Relief”

is DENIED.